Citation Nr: 0608972	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to temporary 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
surgery in December 2001 and April 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April to September 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Board has received VA treatment records 
dated from December 2001 to April 2005.  Although the veteran 
did not submit a waiver of the RO's initial consideration of 
the evidence, the Board notes that the records pertinent to 
his sinus surgeries are duplicative of records already 
considered by the RO.  The remainder of the treatment records 
are not relevant to the issue on appeal.  Therefore, the 
Board will proceed with a decision on the issue of 
entitlement to a temporary 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
surgery.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is service-connected for chronic sinus 
infection associated with a nasal fracture with a deviated 
septum.

3.  The veteran underwent surgery involving bilateral 
maxillary antrostomies and bilateral complete ethmoidectomies 
in December 2001 as well as a close septorhinoplasty with 
spreader graft in April 2002.    
4.  Following the December 2001 and April 2002 surgeries, the 
veteran did not require at least a one-month period of 
convalescence, nor were severe postoperative residuals shown.


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on a 
period of convalescence following surgery in December 2001 
and April 2002 have not been met. 38 U.S.C.A. §§ 155, 5107; 
38 C.F.R. §§ 4.30, 4.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2002, prior to the initial decision 
on the claim in September 2002, as well as in November 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claim for a temporary total evaluation.  
Specifically, the November 2004 letter stated that the 
evidence must show that the surgery or treatment was for a 
service-connected disability and that the surgery required 
convalescence of one month; resulted in severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilizations, 
house confinement, or the required use of a wheelchair or 
crutches; or, one major joint or more was immobilized by a 
cast without surgery.  Additionally, the May 2003 Statement 
of the Case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim for 
entitlement to a temporary total evaluation.

In addition, the RO informed the veteran in the May 2002 and 
November 2004 letters about the information and evidence that 
VA would seek to provide.  In particular, the letters stated 
that reasonable efforts would be made to obtain the evidence 
necessary to support his claim and that VA would assist in 
obtaining records, including medical records, employment 
records, and records from other Federal agencies.  The 
veteran was also informed that a VA examination would be 
provided or a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on the claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
RO told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The May 2002 letter also 
requested that he complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), if there were private 
medical records that would support his claim.  In addition, 
the May 2002 and November 2004 letters informed the veteran 
that it was still his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, the Board 
concludes that the provisions of the VCAA and the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The Board also notes that the veteran was scheduled 
for VA examinations in September 2002, April 2003, and March 
2005, but he failed to report for each of them.  He also 
cancelled a September 2005 hearing before the Board and 
failed to report for another one scheduled in February 2006.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more (the wrist is considered a major joint, 
pursuant to 38 C.F.R. § 4.45), application of a body cast, or 
the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2005).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury." The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state." 
Id., citing Webster's Medical Desk Dictionary 606 (1986). In 
other words, the purpose of a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has also 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30. Seals v. Brown, 8 Vet. App. 291, 296 (1995).

At the outset, the Board notes that the adjudication of this 
issue has been made significantly more difficult by the 
veteran's failure to report for numerous VA examinations.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a temporary total evaluation for 
convalescence following surgery.  The medical evidence of 
record shows the veteran underwent surgery for his service-
connected chronic sinus infection associated with a nasal 
fracture with a deviated septum in December 2001 and April 
2002.  

In December 2001, the veteran underwent bilateral maxillary 
antrostomies and bilateral complete ethmoidectomies.  
Following the surgery, he was taken to the recovery room in 
good condition, and there were no unusual occurrences noted 
during the recovery phase.  He was later discharged the same 
day with instructions to avoid nose blowing and lifting more 
than ten pounds for two weeks.  He was also prescribed 
medication.  The veteran returned the following week at which 
time he was noted to be doing well.  One toffle sponge was 
removed from each middle meatus, and he was advised to begin 
saline washes twice daily and to use Flonase after each 
morning wash.  The veteran returned two weeks later with 
complaints of persistent facial pain and pressure as well as 
purulent nasal discharge.  He was prescribed Naproxen for the 
pain.  

In April 2002, the veteran underwent a close septorhinoplasty 
with spreader graft on the left medial and lateral 
osteotomies.  He was discharged on the same day as the 
surgery in stable condition.  He was provided medication and 
was limited to lifting no more than 15 pounds for two weeks, 
but he did not have any diet or shower restrictions.  The 
veteran was contact via telephone the following day during 
which he reported his general condition as being good.  He 
did indicate that he had a small amount of bleeding and black 
eyes as well as urinary frequency, but he denied any 
distension or abdominal pain.  The veteran returned the 
following week at which time he was doing well with his only 
complaint being nasal airway obstruction.  It was noted that 
the mucosa was very edematous with postoperative swelling, 
but his incisions were healing well.

As noted above, the veteran failed to report for VA 
examinations, and as such, his claim must be decided on the 
evidence of record.  The Board does observe that the veteran 
underwent these two surgeries for a service-connected 
disability and that he had some residuals, such as pain, 
purulent nasal discharge, a small amount of bleeding, and 
black eyes.  However, the medical evidence of record does not 
show that either surgery necessitated at least one month of 
convalescence or resulted in severe post-operative residuals.  
In fact, the veteran was discharged on the same day as both 
of his operations.  In December 2001, he was discharged in 
good condition and was noted to be doing well one week later, 
and in April 2002, he was discharged in stable condition and 
reported his condition as being good the following day.  It 
was also noted in April 2002 that the veteran was doing well 
one week later and that his incisions were healing well.  As 
such, the medical evidence of record does not show the 
veteran to have met the criteria for a temporary total 
evaluation.  Therefore, the Board concludes that the veteran 
is not entitled to a temporary 100 percent evaluation under 
the provisions of 38 C.F.R. § 4.30 for convalescence 
following surgery in December 2001 and April 2002.  


ORDER

A temporary total evaluation under 38 C.F.R. § 4.30 based on 
a period of convalescence following surgery in December 2001 
and April 2002 is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


